Filed 9/13/13 Berkes v. San Diego Foreclosure Services, Inc. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



JASON E. BERKES et al.,                                              D050488

         Plaintiffs and Appellants,

         v.                                                          (Super. Ct. No. GIN037150)

SAN DIEGO FORECLOSURE SERVICES,
INC. et al.,

         Defendants and Respondents.


         APPEAL from a judgment of the Superior Court of San Diego County, Joel M.

Pressman, Judge. Reversed as moot and remanded with directions.



         Law Office of Bryan Pease and Bryan William Pease for Plaintiffs and Appellants.

         McCarthy & Holthus, Terry Loftus for Defendant and Respondent San Diego

Foreclosure, Services, Inc.



         Plaintiffs and appellants Jason E. Berkes, Wendy L. Berkes, Jason E. Berkes,

Trustee of the Jason E. Berkes and Wendy Lee Berkes 2002 Family Trust and SeaSilver
USA, Inc. appeal from a judgment entered in favor of defendant San Diego Foreclosure

Services, Inc. (SDFS) after the court sustained without leave to amend a demurrer to

plaintiffs' third amended complaint seeking, inter alia, quiet title to certain residential

property. Because the matter has become moot, we will reverse the judgment as to SDFS

and direct the trial court to dismiss the underlying action against it. (Paul v. Milk Depots,

Inc. (1964) 62 Cal.2d 129, 134.)

                   FACTUAL AND PROCEDURAL BACKGROUND

       The basic underlying facts and procedure in this matter are set forth in our prior

unpublished opinion on plaintiffs' consolidated appeals (Berkes v. San Diego Foreclosure

Services, Inc. et al. (Oct. 3, 2006, D046224, D047346) [nonpub. opn.]), and we need not

repeat them here other than to say that in January 2005, the trial court entered a judgment

in favor of SDFS on plaintiffs' third amended complaint for quiet title and other relief,

from which plaintiffs' appealed.

       In May 2006 and March 2007, this court issued orders staying the appeal of all

proceedings against SDFS under the automatic stay of section 362 of the Bankruptcy

Code (11 U.S.C. § 362). After counsel advised us that the bankruptcy case had closed,

we vacated those stay orders in June 2012.

       Thereafter, counsel of record for SDFS1 notified this court that (1) the bankruptcy




1      Attorney Terry Loftus advised us he "has no client" in connection with this matter,
but neither he nor counsel for plaintiffs have filed a substitution or motion to withdraw as
counsel. (Cal. Rules of Court, rule 8.36(b) & (c).) Consequently, they remain counsel of
record for the parties in this appeal.
                                               2
proceeding had been converted to a chapter 7 bankruptcy and had closed on April 3,

2012; (2) SDFS, a corporation, did not emerge from bankruptcy upon completion of the

case; (3) corporations in this position are de jure dissolved and cease to function; (4)

SDFS's sole officer and director, Sally Clark, died just prior to the filing of the

involuntary chapter 11; and (5) there is no person or entity able to respond to the current

appeal on behalf of SDFS.

       We directed the parties' counsel of record to inform us why the appeal was not

moot in light of the above-referenced matters, and why the appeal should otherwise go

forward. Plaintiffs' counsel did not respond; counsel for SDFS advised us that the appeal

was "prudentially moot."

                                        DISCUSSION

       " ' "[T]he duty of this court, as of every other judicial tribunal, is to decide actual

controversies by a judgment which can be carried into effect, and not to give opinions

upon moot questions or abstract propositions, or to declare principles or rules of law

which cannot affect the matter in issue in the case before it." ' [Citation.] . . . 'It

necessarily follows that when, pending an appeal from the judgment of a lower court, and

without any fault of the defendant, an event occurs which renders it impossible for this

court, if it should decide the case in favor of plaintiff, to grant him any effectual relief

whatever, the court will not proceed to a formal judgment, but will dismiss the appeal.' "

(Eye Dog Foundation v. State Bd. of Guide Dogs for Blind (1967) 67 Cal.2d 536, 541;

see In re Esperanza C. (2008) 165 Cal.App.4th 1042, 1054; La Jolla Cove Motel and

Hotel Apartments, Inc. v. Superior Court (2004) 121 Cal.App.4th 773, 781.) "The policy

                                               3
behind a mootness dismissal is that 'courts decide justiciable controversies and will

normally not render advisory opinions.' " (Giraldo v. Department of Corrections &

Rehabilitation (2008) 168 Cal.App.4th 231, 257.)

       There are three discretionary exceptions that would permit us to nevertheless

consider this appeal: when issues are likely to recur, when the issues are of broad public

interest, or when a material question remains for the court's determination. (See Catholic

Mut. Relief Soc. v. Superior Court (2007) 42 Cal.4th 358, 365, fn. 5; Environmental

Charter High School v. Centinela Valley Union High School District (2004) 122

Cal.App.4th 139, 144.) None of these exceptions apply here.

       Under the circumstances, the appeal as to SDFS is moot. (See, e.g., Paul v. Milk

Depots, Inc., supra, 62 Cal.2d at pp. 132-133 [proceeding to enforce marketing regulation

rendered moot by defendant's bankruptcy and cessation of business].) There is no longer

any actual controversy upon which a judgment could operate nor effectual relief that

could be granted to any party. (Id. at p. 132.) The proper disposition, to avoid impliedly

affirming a judgment that we have not reviewed on the merits, is to reverse it with

directions to the trial court to dismiss the case as moot. (Id. at pp. 134-135, see Coalition

for a Sustainable Future in Yucaipa v. City of Yucaipa (2011) 198 Cal.App.4th 939

[extensively discussing Paul and the reason for such disposition]; Wilson & Wilson v.

City Council of Redwood City (2011) 191 Cal.App.4th 1559, 1585-1586; Giles v. Horn

(2002) 100 Cal.App.4th 206, 229 [when an appeal is disposed of on the ground of

mootness without reaching the merits, in order to avoid ambiguity, the preferable

procedure is to reverse with directions to the trial court to dismiss the action]; County of

                                              4
San Diego v. Brown (1993) 19 Cal.App.4th 1054, 1090.) "Reversal with directions to the

trial court to dismiss is the equivalent of dismissal of the appeal, but avoids the ambiguity

of the latter procedure which does not dispose of a subsisting trial court judgment in a

case wherein the issues are moot." (Bell v. Board of Supervisors (1976) 55 Cal.App.3d

629, 637.) This type of reversal "does not imply approval of a contrary judgment . . . [it]

is merely a procedural step necessary to a proper disposition of this case." (Paul, 62

Cal.2d at p. 135.) We express no opinion on the merits of the appeal.

                                      DISPOSITION

       The judgment as to San Diego Foreclosure Services, Inc. is reversed solely for the

purpose of returning jurisdiction to the superior court. The matter is remanded with

directions to the superior court to dismiss the underlying action against San Diego

Foreclosure Services, Inc. The parties shall bear their own costs on appeal.




                                                                             O'ROURKE, J.

WE CONCUR:


McCONNELL, P. J.


HUFFMAN, J.




                                              5